Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding the limitation of "wherein the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,778,899), and further in view of Zuber (WO 2015082652).
Regarding claim 16 and 22, Saito teaches a sheet (the flavor-generating material is to be prepared in the form of a sheet; col. 1 lines 50-51), comprising: a fibrous material (flavor-generating material of the invention comprises 100 parts by weight of tobacco powder (or cellulose or dolomite). 5 to 20 parts by weight of a rein forcing material (for example, fibers or pulp; col. 5 lines 43-46 or 1.5 kg of pulp as a reinforcing material; col. 9 lines 24); one or more nicotine salts (nicotine salts; col. 3 lines 21); and sugar (saccharides (for example, glucose, fructose, isomerized sugar and the like) col. 3 line 20). Regarding the limitation of “wherein the 
However Zuber discloses the sheet of non-tobacco material comprises a sorbent substrate such as paper, a nicotine salt, and an aerosol-former (abstract). The sheet of non-tobacco material comprises one or more nicotine salt selected from the list consisting of nicotine citrate, nicotine pyruvate, nicotine bitartrate, nicotine pectates, nicotine aginates, and nicotine salicylate. Nicotine in these salt forms is more stable than liquid freebase nicotine typically used in e-cigarettes. Thus, aerosol-generating articles comprising the aerosol-generating rods may have longer shelf lives than typical e-cigarettes (pg. 2 lines 31-35). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Saito in view of Zuber to correspond with that of the claimed invention in order to achieve the level of stability required by the Saito.  
Regarding claim 17-18, and 21, Saito does not explicitly teach wherein a weight ratio of reducing sugar to total sugar in the sheet on a dry weight basis is less than about 1:2, wherein a weight ratio of cyclic sugar to total sugar in the sheet on a dry weight basis is less than about 1:3 and a weight ratio of sugar alcohol to total sugar in the sheet on a dry weight basis is at least about 2:3. However Saito teaches in order to impart a pliability to a resulting sheet, 
Regarding claim 19-20, Saito teaches a sugar alcohol content of at least about 15% by weight on a dry weight basis, further comprising mannitol, sorbitol, or a combination (6g of sorbitol (15% by weight based on the whole composition), Example 1).
Regarding claim 23, Saito teaches one or more aerosol formers selected from the group consisting of propylene glycol, triethylene glycol, 1,3-butanediol, and glycerine (a softening agent comprising a polyhydric alcohol (for example, glycerin, propylene glycol); col. 4 lines 22-23).
Regarding claim 26-28, Saito in view of Zuber teaches an aerosol-generating rod comprising a gathered sheet circumscribed by a wrapper, wherein the gathered sheet is crimped and an aerosol-generating article, comprising: an aerosol-forming substrate, wherein the aerosol-forming substrate comprises an aerosol-generating rod (Zuber;  An aerosol-generating rod may be provided comprising a gathered sheet of non-tobacco material circumscribed by a wrapper. The sheet of non-tobacco material is textured or crimped pg. 2 lines 11-12).
Regarding claim 29-30, modified Saito teach an aerosol-generating article comprising a combustible heat source and an aerosol- generating substrate located downstream of the combustible heat source, wherein the aerosol- generating substrate comprises an aerosol-generating rod and an aerosol-generating article comprising an aerosol-generating substrate for an electrically-heated aerosol-generating system, wherein the aerosol- generating substrate comprises an aerosol-generating rod (Zuber: A number of aerosol-generating articles in which an aerosol-forming substrate is heated 35 rather than combusted have been proposed in the art. Typically in heated aerosol-generating articles, an aerosol is generated by the transfer of heat from a heat source, for example a chemical, electrical or combustible heat source, to a physically separate aerosol-generating substrate, which may be located within, around or downstream of the heat source pg. 5 lines 34 to pg. 6 lines 1-2).
Claims  24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 5,778,899), and Zuber (WO 2015082652), and further in view of Kobari et al. (US 3,718,153). 
Regarding claim 24, Saito teaches  the flavor-generating material of the invention comprises 1 to 15 parts by weight of a binder (for example, carboxymethyl cellulose) (col. 5 lines 43-47), but does not explicitly teaches one or more natural gum binders selected from the group consisting of guar gum, xanthan gum, and gum arabic. However Kobari discloses a sheet-like material for smoking comprises 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder. Therefore it . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 22-25, 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 20-21, 23-26, 28-30 of copending Application No. 16472951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because similar nicotine containing sheet are taught such that claims 16 and combination of claim 16 and 21 of copending application 16472951. Claim 22 of the instant application is the same as claim 20. Claim 24 of the instant application isthe same as claim 24. Claim 27 of the instant application is the same as claim 26. Claims 28-30 of the instant application is the same as claims 28-30 respectfully.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER A KESSIE/Examiner, Art Unit 1747

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747